Exhibit 10.1

 

AMENDED AND RESTATED

 

MOTHERS WORK, INC.

 

2005 EQUITY INCENTIVE PLAN

 


SECTION 1.  PURPOSE; DEFINITIONS.  THE PURPOSES OF THIS AMENDED AND RESTATED
MOTHERS WORK, INC. 2005 EQUITY INCENTIVE PLAN (THE “PLAN”) ARE TO: (A) ENABLE
MOTHERS WORK, INC. (THE “COMPANY”) AND ITS AFFILIATED COMPANIES TO RECRUIT AND
RETAIN HIGHLY QUALIFIED PERSONNEL; (B) PROVIDE THOSE PERSONNEL WITH AN INCENTIVE
FOR PRODUCTIVITY; AND (C) PROVIDE THOSE PERSONNEL WITH AN OPPORTUNITY TO SHARE
IN THE GROWTH AND VALUE OF THE COMPANY.


 

For purposes of the Plan, the following terms will have the meanings defined
below, unless the context clearly requires a different meaning:

 


(A)  “AFFILIATE” MEANS, WITH RESPECT TO A PERSON, A PERSON THAT DIRECTLY OR
INDIRECTLY CONTROLS, IS CONTROLLED BY, OR IS UNDER COMMON CONTROL WITH SUCH
PERSON.


 


(B) “AWARD” MEANS AN AWARD OF OPTIONS, SARS, RESTRICTED STOCK, RESTRICTED STOCK
UNITS OR PERFORMANCE AWARDS MADE UNDER THIS PLAN.


 


(C)  “AWARD AGREEMENT” MEANS, WITH RESPECT TO ANY PARTICULAR AWARD, THE WRITTEN
DOCUMENT THAT SETS FORTH THE TERMS OF THAT PARTICULAR AWARD.


 


(D) “BOARD” MEANS THE BOARD OF DIRECTORS OF THE COMPANY, AS CONSTITUTED FROM
TIME TO TIME; PROVIDED, HOWEVER, THAT IF THE BOARD APPOINTS A COMMITTEE TO
PERFORM SOME OR ALL OF THE BOARD’S ADMINISTRATIVE FUNCTIONS HEREUNDER,
REFERENCES TO THE “BOARD” WILL BE DEEMED TO ALSO REFER TO THAT COMMITTEE IN
CONNECTION WITH MATTERS TO BE PERFORMED BY THAT COMMITTEE.


 


(E)  “CAUSE” MEANS (I) CONVICTION OF, OR THE ENTRY OF A PLEA OF GUILTY OR NO
CONTEST TO, A FELONY OR ANY OTHER CRIME THAT CAUSES THE COMPANY OR ITS
AFFILIATES PUBLIC DISGRACE OR DISREPUTE, OR ADVERSELY AFFECTS THE COMPANY’S OR
ITS AFFILIATES’ OPERATIONS OR FINANCIAL PERFORMANCE, (II) GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT WITH RESPECT TO THE COMPANY OR ANY OF ITS AFFILIATES,
INCLUDING, WITHOUT LIMITATION FRAUD, EMBEZZLEMENT, THEFT OR PROVEN DISHONESTY IN
THE COURSE OF EMPLOYMENT; (III) ALCOHOL ABUSE OR USE OF CONTROLLED DRUGS OTHER
THAN IN ACCORDANCE WITH A PHYSICIAN’S PRESCRIPTION; OR (IV) MATERIAL BREACH OF
ANY AGREEMENT WITH OR DUTY OWED TO THE COMPANY OR ANY OF ITS AFFILIATES. 
NOTWITHSTANDING THE FOREGOING, IF A PARTICIPANT AND THE COMPANY (OR ANY OF ITS
AFFILIATES) HAVE ENTERED INTO AN EMPLOYMENT AGREEMENT, CONSULTING AGREEMENT OR
OTHER SIMILAR AGREEMENT THAT SPECIFICALLY DEFINES “CAUSE,” THEN WITH RESPECT TO
SUCH PARTICIPANT, “CAUSE” SHALL HAVE THE MEANING DEFINED IN THAT EMPLOYMENT
AGREEMENT, CONSULTING AGREEMENT OR OTHER AGREEMENT.


 


(F)  “CHANGE IN CONTROL” MEANS THE OCCURRENCE OF ANY OF THE FOLLOWING, IN ONE
TRANSACTION OR A SERIES OF RELATED TRANSACTIONS: (I) ANY “PERSON” (AS SUCH TERM
IS USED IN SECTIONS 13(D) AND 14(D) OF THE EXCHANGE ACT) BECOMING A “BENEFICIAL
OWNER” (AS DEFINED IN RULE 13D-3

 

--------------------------------------------------------------------------------


 


UNDER THE EXCHANGE ACT), DIRECTLY OR INDIRECTLY, OF SECURITIES OF THE COMPANY
REPRESENTING MORE THAN 50% OF THE VOTING POWER OF THE COMPANY’S THEN OUTSTANDING
SECURITIES; (II) A CONSOLIDATION, SHARE EXCHANGE, REORGANIZATION OR MERGER OF
THE COMPANY RESULTING IN THE STOCKHOLDERS OF THE COMPANY IMMEDIATELY PRIOR TO
SUCH EVENT NOT OWNING AT LEAST A MAJORITY OF THE VOTING POWER OF THE RESULTING
ENTITY’S SECURITIES OUTSTANDING IMMEDIATELY FOLLOWING SUCH EVENT; (III) THE SALE
OR OTHER DISPOSITION OF ALL OR SUBSTANTIALLY ALL THE ASSETS OF THE COMPANY,
(IV) A LIQUIDATION OR DISSOLUTION OF THE COMPANY, OR (V) ANY SIMILAR EVENT
DEEMED BY THE BOARD TO CONSTITUTE A CHANGE IN CONTROL FOR PURPOSES OF THIS PLAN.


 


(G) “CODE” MEANS THE INTERNAL REVENUE CODE OF 1986, AS AMENDED FROM TIME TO
TIME, AND ANY SUCCESSOR THERETO.


 


(H) “COMMITTEE” MEANS A COMMITTEE APPOINTED BY THE BOARD IN ACCORDANCE WITH
SECTION 2 OF THE PLAN.


 


(I)   “DIRECTOR” MEANS A MEMBER OF THE BOARD.


 


(J)   “DISABILITY” MEANS A CONDITION RENDERING A PARTICIPANT DISABLED.


 


(K)  “DISABLED” WILL HAVE THE SAME MEANING AS SET FORTH IN SECTION 22(E)(3) OF
THE CODE.


 


(L)   “EXCHANGE ACT” MEANS THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.


 


(M) “FAIR MARKET VALUE” MEANS, AS OF ANY DATE: (I) IF THE SHARES ARE NOT THEN
PUBLICLY TRADED, THE VALUE OF SUCH SHARES ON THAT DATE, AS DETERMINED BY THE
BOARD IN ITS SOLE AND ABSOLUTE DISCRETION; OR (II) IF THE SHARES ARE PUBLICLY
TRADED, THE CLOSING PRICE FOR A SHARE ON THE PRINCIPAL NATIONAL SECURITIES
EXCHANGE ON WHICH THE SHARES ARE LISTED OR ADMITTED TO TRADING OR, IF THE SHARES
ARE NOT LISTED OR ADMITTED TO TRADING ON ANY NATIONAL SECURITIES EXCHANGE, BUT
ARE TRADED IN THE OVER-THE-COUNTER MARKET, THE CLOSING SALE PRICE OF A SHARE OR,
IF NO SALE IS PUBLICLY REPORTED, THE AVERAGE OF THE CLOSING BID AND ASKED
QUOTATIONS FOR A SHARE, AS REPORTED BY THE NASDAQ STOCK MARKET, INC. (“NASDAQ”)
OR ANY COMPARABLE SYSTEM OR, IF THE COMMON STOCK IS NOT LISTED ON NASDAQ OR A
COMPARABLE SYSTEM, THE CLOSING SALE PRICE OF A SHARE OR, IF NO SALE IS PUBLICLY
REPORTED, THE AVERAGE OF THE CLOSING BID AND ASKED PRICES, AS FURNISHED BY TWO
MEMBERS OF THE NATIONAL ASSOCIATION OF SECURITIES DEALERS, INC. WHO MAKE A
MARKET IN THE COMMON STOCK SELECTED FROM TIME TO TIME BY THE COMPANY FOR THAT
PURPOSE.


 


(N) “INCENTIVE STOCK OPTION” MEANS ANY OPTION INTENDED TO BE AN “INCENTIVE STOCK
OPTION” WITHIN THE MEANING OF SECTION 422 OF THE CODE.


 


(O) “NON-EMPLOYEE DIRECTOR” WILL HAVE THE MEANING SET FORTH IN
RULE 16B-3(B)(3)(I) PROMULGATED BY THE SECURITIES AND EXCHANGE COMMISSION UNDER
THE EXCHANGE ACT, OR ANY SUCCESSOR DEFINITION ADOPTED BY THE SECURITIES AND
EXCHANGE COMMISSION; PROVIDED, HOWEVER, THAT THE BOARD OR THE COMMITTEE MAY, TO
THE EXTENT THAT IT DEEMS NECESSARY TO COMPLY WITH SECTION 162(M) OF THE CODE OR
REGULATIONS THEREUNDER, REQUIRE THAT EACH “NON-EMPLOYEE DIRECTOR” ALSO BE AN
“OUTSIDE DIRECTOR” AS THAT TERM IS DEFINED IN REGULATIONS UNDER
SECTION 162(M) OF THE CODE.

 

2

--------------------------------------------------------------------------------


 


(P)  “NON-QUALIFIED STOCK OPTION” MEANS ANY OPTION THAT IS NOT AN INCENTIVE
STOCK OPTION.


 


(Q)  “OPTION” MEANS ANY OPTION TO PURCHASE SHARES (INCLUDING RESTRICTED STOCK,
IF THE BOARD SO DETERMINES) GRANTED PURSUANT TO SECTION 5 HEREOF.


 


(R)   “PARENT” MEANS, IN RESPECT OF THE COMPANY, A “PARENT CORPORATION” AS
DEFINED IN SECTIONS 424(E) OF THE CODE


 


(S)  “PARTICIPANT” MEANS AN EMPLOYEE, CONSULTANT, DIRECTOR, OR OTHER SERVICE
PROVIDER OF OR TO THE COMPANY OR ANY OF ITS RESPECTIVE AFFILIATES TO WHOM AN
AWARD IS GRANTED.


 


(T)   “PERFORMANCE AWARD” MEANS SHARES OR OTHER AWARDS THAT, PURSUANT TO
SECTION 10, ARE GRANTED, VESTED AND/OR SETTLED UPON THE ACHIEVEMENT OF SPECIFIED
PERFORMANCE CONDITIONS.


 


(U)  “PERSON” MEANS AN INDIVIDUAL, PARTNERSHIP, CORPORATION, LIMITED LIABILITY
COMPANY, TRUST, JOINT VENTURE, UNINCORPORATED ASSOCIATION, OR OTHER ENTITY OR
ASSOCIATION.


 


(V)  “RESTRICTED STOCK” MEANS SHARES THAT ARE SUBJECT TO RESTRICTIONS PURSUANT
TO SECTION 8 HEREOF.


 


(W) “RESTRICTED STOCK UNIT” MEANS A RIGHT GRANTED UNDER AND SUBJECT TO
RESTRICTIONS PURSUANT TO SECTION 8 HEREOF.


 


(X)   “SAR” MEANS A STOCK APPRECIATION RIGHT GRANTED UNDER THE PLAN AND
DESCRIBED IN SECTION 6 HEREOF.


 


(Y)  “SHARES” MEANS SHARES OF THE COMPANY’S COMMON STOCK, PAR VALUE $.01,
SUBJECT TO SUBSTITUTION OR ADJUSTMENT AS PROVIDED IN SECTION 3(C) HEREOF.


 


(Z)   “SUBSIDIARY” MEANS, IN RESPECT OF THE COMPANY, A SUBSIDIARY COMPANY AS
DEFINED IN SECTIONS 424(F) AND (G) OF THE CODE.


 


SECTION 2.  ADMINISTRATION.  THE PLAN WILL BE ADMINISTERED BY THE BOARD;
PROVIDED, HOWEVER, THAT THE BOARD MAY AT ANY TIME APPOINT A COMMITTEE TO PERFORM
SOME OR ALL OF THE BOARD’S ADMINISTRATIVE FUNCTIONS HEREUNDER; AND PROVIDED
FURTHER, THAT THE AUTHORITY OF ANY COMMITTEE APPOINTED PURSUANT TO THIS
SECTION 2 WILL BE SUBJECT TO SUCH TERMS AND CONDITIONS AS THE BOARD MAY
PRESCRIBE AND WILL BE COEXTENSIVE WITH, AND NOT IN LIEU OF, THE AUTHORITY OF THE
BOARD HEREUNDER.


 

Subject to the requirements of the Company’s by-laws and certificate of
incorporation any other agreement that governs the appointment of Board
committees, any Committee established under this Section 2 will be composed of
not fewer than two members, each of whom will serve for such period of time as
the Board determines; provided, however, that if the Company has a class of
securities required to be registered under Section 12 of the Exchange Act, all
members of any Committee established pursuant to this Section 2 will be
Non-Employee Directors.  From time to time the Board may increase the size of
the Committee and appoint additional members thereto, remove members (with or
without cause) and appoint new

 

3

--------------------------------------------------------------------------------


 

members in substitution therefor, fill vacancies however caused, or remove all
members of the Committee and thereafter directly administer the Plan.

 

The Board will have full authority to grant Awards under this Plan and determine
the terms of such Awards.  Such authority will include the right to:

 


(A)  SELECT THE PERSONS TO WHOM AWARDS ARE GRANTED (CONSISTENT WITH THE
ELIGIBILITY CONDITIONS SET FORTH IN SECTION 4);


 


(B)  DETERMINE THE TYPE OF AWARD TO BE GRANTED;


 


(C)  DETERMINE THE NUMBER OF SHARES, IF ANY, TO BE COVERED BY EACH AWARD;


 


(D)  ESTABLISH THE VESTING OR FORFEITURE TERMS OF EACH AWARD;


 


(E)  ESTABLISH THE PERFORMANCE CONDITIONS RELEVANT TO ANY PERFORMANCE AWARD AND
CERTIFY WHETHER SUCH PERFORMANCE CONDITIONS HAVE BEEN SATISFIED;


 


(F)   DETERMINE WHETHER AND UNDER WHAT CIRCUMSTANCES AN OPTION MAY BE EXERCISED
WITHOUT A PAYMENT OF CASH UNDER SECTION 5(D); AND


 


(G)  DETERMINE WHETHER, TO WHAT EXTENT AND UNDER WHAT CIRCUMSTANCES SHARES AND
OTHER AMOUNTS PAYABLE WITH RESPECT TO AN AWARD MAY BE DEFERRED EITHER
AUTOMATICALLY OR AT THE ELECTION OF THE PARTICIPANT.


 

The Board will have the authority to adopt, alter and repeal such administrative
rules, guidelines and practices governing the Plan as it, from time to time,
deems advisable; to establish the terms and form of each Award Agreement; to
interpret the terms and provisions of the Plan and any Award issued under the
Plan (and any Award Agreement); and to otherwise supervise the administration of
the Plan.  The Board may correct any defect, supply any omission or reconcile
any inconsistency in the Plan or in any Award Agreement in the manner and to the
extent it deems necessary to carry out the intent of the Plan.

 

All decisions made by the Board pursuant to the provisions of the Plan will be
final and binding on all persons, including the Company and Participants.  No
Director will be liable for any good faith determination, act or omission in
connection with the Plan or any Award.

 

4

--------------------------------------------------------------------------------


 


SECTION 3.  SHARES SUBJECT TO THE PLAN.


 


(A)  SHARES SUBJECT TO THE PLAN.  THE SHARES TO BE SUBJECT TO OR RELATED TO
AWARDS UNDER THE PLAN WILL BE AUTHORIZED AND UNISSUED SHARES OF THE COMPANY,
WHETHER OR NOT PREVIOUSLY ISSUED AND SUBSEQUENTLY ACQUIRED BY THE COMPANY.  THE
MAXIMUM NUMBER OF SHARES THAT MAY BE ISSUED IN RESPECT OF AWARDS UNDER THE PLAN
IS 500,000.  THE COMPANY WILL RESERVE FOR THE PURPOSES OF THE PLAN, OUT OF ITS
AUTHORIZED AND UNISSUED SHARES, SUCH NUMBER OF SHARES.  NOTWITHSTANDING THE
FOREGOING, NO INDIVIDUAL MAY GRANTED AWARDS WITH RESPECT TO MORE THAN 200,000
SHARES IN ANY CALENDAR YEAR.  IN ADDITION, NOT MORE THAN 250,000 SHARES WILL BE
ISSUED HEREUNDER IN RESPECT OF RESTRICTED STOCK OR RESTRICTED STOCK UNITS.


 


(B)  EFFECT OF THE EXPIRATION OR TERMINATION OF AWARDS.  IF AND TO THE EXTENT
THAT AN OPTION OR SAR EXPIRES, TERMINATES OR IS CANCELED OR FORFEITED FOR ANY
REASON WITHOUT HAVING BEEN EXERCISED IN FULL, THE SHARES ASSOCIATED WITH THAT
OPTION OR SAR WILL AGAIN BECOME AVAILABLE FOR GRANT UNDER THE PLAN.  SIMILARLY,
IF AND TO THE EXTENT AN AWARD OF RESTRICTED STOCK, RESTRICTED STOCK UNITS OR A
PERFORMANCE AWARD IS CANCELED, FORFEITED OR REPURCHASED FOR ANY REASON, THE
SHARES SUBJECT TO THAT AWARD WILL AGAIN BECOME AVAILABLE FOR GRANT UNDER THE
PLAN.  IN ADDITION, IF ANY SHARE IS WITHHELD PURSUANT TO SECTION 12(E) IN
SETTLEMENT OF A TAX WITHHOLDING OBLIGATION ASSOCIATED WITH AN AWARD, THAT SHARE
WILL AGAIN BECOME AVAILABLE FOR GRANT UNDER THE PLAN.


 


(C)  OTHER ADJUSTMENT.  IN THE EVENT OF ANY RECAPITALIZATION, STOCK SPLIT OR
COMBINATION, STOCK DIVIDEND, SPIN-OFF, MERGER, REORGANIZATION OR OTHER SIMILAR
EVENT OR TRANSACTION AFFECTING THE SHARES, SUBSTITUTIONS OR ADJUSTMENTS WILL BE
MADE BY THE BOARD TO THE AGGREGATE NUMBER, CLASS AND/OR ISSUER OF THE SECURITIES
THAT MAY BE ISSUED UNDER THE PLAN, TO THE NUMBER, CLASS AND/OR ISSUER OF
SECURITIES SUBJECT TO OUTSTANDING AWARDS, AND TO THE EXERCISE PRICE OF
OUTSTANDING OPTIONS OR SARS, IN EACH CASE IN A MANNER THAT REFLECTS EQUITABLY
THE EFFECTS OF SUCH EVENT OR TRANSACTION.


 


(D)  CHANGE IN CONTROL.  NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH IN
THE PLAN, UPON OR IN ANTICIPATION OF ANY CHANGE IN CONTROL, THE BOARD MAY, IN
ITS SOLE AND ABSOLUTE DISCRETION AND WITHOUT THE NEED FOR THE CONSENT OF ANY
PARTICIPANT, TAKE ONE OR MORE OF THE FOLLOWING ACTIONS CONTINGENT UPON THE
OCCURRENCE OF THAT CHANGE IN CONTROL: (I) CAUSE ANY OR ALL OUTSTANDING OPTIONS
OR SARS TO BECOME VESTED AND/OR IMMEDIATELY EXERCISABLE, IN WHOLE OR IN PART;
(II) CAUSE ANY OR ALL OUTSTANDING RESTRICTED STOCK OR RESTRICTED STOCK UNITS TO
BECOME NON-FORFEITABLE, IN WHOLE OR IN PART; (III) CANCEL ANY OPTION IN EXCHANGE
FOR A SUBSTITUTE OPTION IN A MANNER CONSISTENT WITH THE REQUIREMENTS OF
TREAS. REG. §1.424-1(A) (NOTWITHSTANDING THE FACT THAT THE ORIGINAL OPTION MAY
NEVER HAVE BEEN INTENDED TO SATISFY THE REQUIREMENTS FOR TREATMENT AS AN
INCENTIVE STOCK OPTION); (IV) CANCEL ANY RESTRICTED STOCK, RESTRICTED STOCK
UNITS OR SAR IN EXCHANGE FOR RESTRICTED STOCK, RESTRICTED STOCK UNITS OR STOCK
APPRECIATION RIGHTS IN RESPECT OF THE CAPITAL STOCK OF ANY SUCCESSOR CORPORATION
OR ITS PARENT; (V) CANCEL ANY OPTION OR SAR IN EXCHANGE FOR CASH AND/OR OTHER
SUBSTITUTE CONSIDERATION WITH A VALUE EQUAL TO (A) THE NUMBER OF SHARES SUBJECT
TO THAT OPTION OR SAR, MULTIPLIED BY (B) THE DIFFERENCE, IF ANY, BETWEEN THE
FAIR MARKET VALUE PER SHARE ON THE DATE OF THE CHANGE IN CONTROL AND THE
EXERCISE PRICE OF THAT OPTION OR SAR; PROVIDED, THAT IF THE FAIR MARKET VALUE
PER SHARE ON THE DATE OF THE CHANGE IN CONTROL DOES NOT EXCEED THE EXERCISE
PRICE OF ANY SUCH OPTION OR SAR, THE BOARD MAY CANCEL THAT OPTION OR SAR WITHOUT
ANY PAYMENT OF CONSIDERATION THEREFOR; OR (VI) CANCEL ANY RESTRICTED STOCK UNIT
IN EXCHANGE FOR CASH AND/OR OTHER SUBSTITUTE CONSIDERATION WITH A VALUE EQUAL TO
THE

 

5

--------------------------------------------------------------------------------


 


FAIR MARKET VALUE PER SHARE ON THE DATE OF THE CHANGE IN CONTROL.  IN THE
DISCRETION OF THE BOARD, ANY CASH OR SUBSTITUTE CONSIDERATION PAYABLE UPON
CANCELLATION OF AN AWARD MAY BE SUBJECTED TO VESTING TERMS SUBSTANTIALLY
IDENTICAL TO THOSE THAT APPLIED TO THE CANCELLED AWARD IMMEDIATELY PRIOR TO THE
CHANGE IN CONTROL.


 


SECTION 4.  ELIGIBILITY.  EMPLOYEES, DIRECTORS, CONSULTANTS, AND OTHER
INDIVIDUALS WHO PROVIDE SERVICES TO THE COMPANY OR ITS AFFILIATES ARE ELIGIBLE
TO BE GRANTED AWARDS UNDER THE PLAN; PROVIDED, HOWEVER, THAT ONLY EMPLOYEES OF
THE COMPANY, ITS PARENT OR A SUBSIDIARY ARE ELIGIBLE TO BE GRANTED INCENTIVE
STOCK OPTIONS.


 


SECTION 5.  OPTIONS.  OPTIONS GRANTED UNDER THE PLAN MAY BE OF TWO TYPES:
(I) INCENTIVE STOCK OPTIONS OR (II) NON-QUALIFIED STOCK OPTIONS.  ANY OPTION
GRANTED UNDER THE PLAN WILL BE IN SUCH FORM AS THE BOARD MAY AT THE TIME OF SUCH
GRANT APPROVE.  WITHOUT LIMITING THE GENERALITY OF SECTION 3(A), ANY OR ALL OF
THE SHARES RESERVED FOR ISSUANCE UNDER SECTION 3(A) MAY BE ISSUED IN RESPECT OF
INCENTIVE STOCK OPTIONS.


 

The Award Agreement evidencing any Option will incorporate the following terms
and conditions and will contain such additional terms and conditions, not
inconsistent with the terms of the Plan, as the Board deems appropriate in its
sole and absolute discretion:

 


(A)  OPTION PRICE.  THE EXERCISE PRICE PER SHARE PURCHASABLE UNDER ANY OPTION
WILL BE DETERMINED BY THE BOARD AND WILL NOT BE LESS THAN 100% OF THE FAIR
MARKET VALUE PER SHARE ON THE DATE OF THE GRANT.  HOWEVER, ANY INCENTIVE STOCK
OPTION GRANTED TO ANY PARTICIPANT WHO, AT THE TIME THE OPTION IS GRANTED, OWNS
MORE THAN 10% OF THE VOTING POWER OF ALL CLASSES OF SHARES OF THE COMPANY, ITS
PARENT OR A SUBSIDIARY WILL HAVE AN EXERCISE PRICE PER SHARE OF NOT LESS THAN
110% OF FAIR MARKET VALUE PER SHARE ON THE DATE OF THE GRANT.


 


(B)  OPTION TERM.  THE TERM OF EACH OPTION WILL BE FIXED BY THE BOARD, BUT NO
OPTION WILL BE EXERCISABLE MORE THAN 10 YEARS AFTER THE DATE THE OPTION IS
GRANTED.  HOWEVER, ANY INCENTIVE STOCK OPTION GRANTED TO ANY PARTICIPANT WHO, AT
THE TIME SUCH OPTION IS GRANTED, OWNS MORE THAN 10% OF THE VOTING POWER OF ALL
CLASSES OF SHARES OF THE COMPANY, ITS PARENT OR A SUBSIDIARY MAY NOT HAVE A TERM
OF MORE THAN FIVE YEARS.  NO OPTION MAY BE EXERCISED BY ANY PERSON AFTER
EXPIRATION OF THE TERM OF THE OPTION.


 


(C)  EXERCISABILITY.  OPTIONS WILL VEST AND BE EXERCISABLE AT SUCH TIME OR TIMES
AND SUBJECT TO SUCH TERMS AND CONDITIONS AS DETERMINED BY THE BOARD.


 


(D)  METHOD OF EXERCISE.  SUBJECT TO THE TERMS OF THE APPLICABLE AWARD
AGREEMENT, THE EXERCISABILITY PROVISIONS OF SECTION 5(C) AND THE TERMINATION
PROVISIONS OF SECTION 7, OPTIONS MAY BE EXERCISED IN WHOLE OR IN PART FROM TIME
TO TIME DURING THEIR TERM BY THE DELIVERY OF WRITTEN NOTICE TO THE COMPANY
SPECIFYING THE NUMBER OF SHARES TO BE PURCHASED.  SUCH NOTICE WILL BE
ACCOMPANIED BY PAYMENT IN FULL OF THE PURCHASE PRICE, EITHER BY CERTIFIED OR
BANK CHECK, OR SUCH OTHER MEANS AS THE BOARD MAY ACCEPT.  AS DETERMINED BY THE
BOARD, IN ITS SOLE DISCRETION, PAYMENT OF THE EXERCISE PRICE OF AN OPTION MAY BE
MADE IN THE FORM OF PREVIOUSLY ACQUIRED SHARES BASED ON THE FAIR MARKET VALUE OF
THE SHARES ON THE DATE THE OPTION IS EXERCISED; PROVIDED, HOWEVER, THAT, IN THE
CASE OF AN INCENTIVE STOCK OPTION, THE RIGHT TO MAKE A PAYMENT IN THE FORM OF
PREVIOUSLY ACQUIRED SHARES MAY BE AUTHORIZED ONLY AT THE TIME THE OPTION IS
GRANTED.

 

6

--------------------------------------------------------------------------------


 

No Shares will be issued upon exercise of an Option until full payment therefor
has been made.  A Participant will not have the right to distributions or
dividends or any other rights of a stockholder with respect to Shares subject to
the Option until the Participant has given written notice of exercise, has paid
in full for such Shares, if requested, has given the representation described in
Section 12(a) hereof and fulfills such other conditions as may be set forth in
the applicable Award Agreement.

 


(E)  INCENTIVE STOCK OPTION LIMITATIONS.  IN THE CASE OF AN INCENTIVE STOCK
OPTION, THE AGGREGATE FAIR MARKET VALUE (DETERMINED AS OF THE TIME OF GRANT) OF
THE SHARES WITH RESPECT TO WHICH INCENTIVE STOCK OPTIONS ARE EXERCISABLE FOR THE
FIRST TIME BY THE PARTICIPANT DURING ANY CALENDAR YEAR UNDER THE PLAN AND/OR ANY
OTHER PLAN OF THE COMPANY, ITS PARENT OR ANY SUBSIDIARY WILL NOT EXCEED
$100,000.  FOR PURPOSES OF APPLYING THE FOREGOING LIMITATION, INCENTIVE STOCK
OPTIONS WILL BE TAKEN INTO ACCOUNT IN THE ORDER GRANTED.  TO THE EXTENT ANY
OPTION DOES NOT MEET SUCH LIMITATION, THAT OPTION WILL BE TREATED FOR ALL
PURPOSES AS A NON-QUALIFIED STOCK OPTION.


 


(F)   TERMINATION OF SERVICE.  UNLESS OTHERWISE SPECIFIED IN THE APPLICABLE
AWARD AGREEMENT, OPTIONS WILL BE SUBJECT TO THE TERMS OF SECTION 7 WITH RESPECT
TO EXERCISE UPON OR FOLLOWING TERMINATION OF EMPLOYMENT OR OTHER SERVICE.


 


(G)  TRANSFERABILITY OF OPTIONS.  EXCEPT AS MAY OTHERWISE BE SPECIFICALLY
DETERMINED BY THE BOARD WITH RESPECT TO A PARTICULAR OPTION: (I) NO OPTION WILL
BE TRANSFERABLE BY THE PARTICIPANT OTHER THAN BY WILL OR BY THE LAWS OF DESCENT
AND DISTRIBUTION, AND (II) DURING THE PARTICIPANT’S LIFETIME, AN OPTION WILL BE
EXERCISABLE ONLY BY THE PARTICIPANT (OR, IN THE EVENT OF THE PARTICIPANT’S
DISABILITY, BY HIS PERSONAL REPRESENTATIVE).


 


SECTION 6.  STOCK APPRECIATION RIGHTS.


 


(A)  NATURE OF AWARD.  UPON THE EXERCISE OF A SAR, ITS HOLDER WILL BE ENTITLED
TO RECEIVE AN AMOUNT EQUAL TO THE EXCESS (IF ANY) OF: (I) THE FAIR MARKET VALUE
OF THE SHARES COVERED BY SUCH SAR AS OF THE DATE SUCH SAR IS EXERCISED, OVER
(II) THE FAIR MARKET VALUE OF THE SHARES COVERED BY SUCH SAR AS OF THE DATE SUCH
SAR WAS GRANTED.  SUCH AMOUNT MAY BE PAID IN EITHER CASH AND/OR SHARES, AS
DETERMINED BY THE BOARD IN ITS SOLE AND ABSOLUTE DISCRETION.


 


(B)  TERMS AND CONDITIONS.  THE AWARD AGREEMENT EVIDENCING ANY SAR WILL
INCORPORATE THE FOLLOWING TERMS AND CONDITIONS AND WILL CONTAIN SUCH ADDITIONAL
TERMS AND CONDITIONS, NOT INCONSISTENT WITH THE TERMS OF THE PLAN, AS THE BOARD
DEEMS APPROPRIATE IN ITS SOLE AND ABSOLUTE DISCRETION:


 


(I)            TERM OF SAR.  UNLESS OTHERWISE SPECIFIED IN THE AWARD AGREEMENT,
THE TERM OF A SAR WILL BE TEN YEARS.


 


(II)           EXERCISABILITY.  SARS WILL VEST AND BECOME EXERCISABLE AT SUCH
TIME OR TIMES AND SUBJECT TO SUCH TERMS AND CONDITIONS AS WILL BE DETERMINED BY
THE BOARD AT THE TIME OF GRANT.


 


(III)          METHOD OF EXERCISE.  SUBJECT TO TERMS OF THE APPLICABLE AWARD
AGREEMENT, THE EXERCISABILITY PROVISIONS OF SECTION 6(B)(II)AND THE TERMINATION
PROVISIONS OF

 

7

--------------------------------------------------------------------------------


 


SECTION 7, SARS MAY BE EXERCISED IN WHOLE OR IN PART FROM TIME TO TIME DURING
THEIR TERM BY DELIVERY OF WRITTEN NOTICE TO THE COMPANY SPECIFYING THE PORTION
OF THE SAR TO BE EXERCISED.


 


(IV)          TERMINATION OF SERVICE.  UNLESS OTHERWISE SPECIFIED IN THE AWARD
AGREEMENT, SARS WILL BE SUBJECT TO THE TERMS OF SECTION 7 WITH RESPECT TO
EXERCISE UPON TERMINATION OF EMPLOYMENT OR OTHER SERVICE.


 


(V)           NON-TRANSFERABILITY.  EXCEPT AS MAY OTHERWISE BE SPECIFICALLY
DETERMINED BY THE BOARD WITH RESPECT TO A PARTICULAR SAR: (A) SARS MAY NOT BE
SOLD, PLEDGED, ASSIGNED, HYPOTHECATED, GIFTED, TRANSFERRED OR DISPOSED OF IN ANY
MANNER EITHER VOLUNTARILY OR INVOLUNTARILY BY OPERATION OF LAW, OTHER THAN BY
WILL OR BY THE LAWS OF DESCENT OR DISTRIBUTION, AND (B) DURING THE PARTICIPANT’S
LIFETIME, SARS WILL BE EXERCISABLE ONLY BY THE PARTICIPANT (OR, IN THE EVENT OF
THE PARTICIPANT’S DISABILITY, BY HIS PERSONAL REPRESENTATIVE).


 


SECTION 7.  TERMINATION OF SERVICE.  UNLESS OTHERWISE SPECIFIED WITH RESPECT TO
A PARTICULAR OPTION OR SAR IN THE APPLICABLE AWARD AGREEMENT, OPTIONS OR SARS
GRANTED HEREUNDER WILL BE EXERCISABLE AFTER TERMINATION OF SERVICE ONLY TO THE
EXTENT SPECIFIED IN THIS SECTION 7.


 


(A)  TERMINATION BY REASON OF DEATH.  IF A PARTICIPANT’S SERVICE WITH THE
COMPANY OR ANY AFFILIATE TERMINATES BY REASON OF DEATH, ANY OPTION OR SAR HELD
BY SUCH PARTICIPANT MAY THEREAFTER BE EXERCISED, TO THE EXTENT THEN EXERCISABLE
OR ON SUCH ACCELERATED BASIS AS THE BOARD MAY DETERMINE AT OR AFTER GRANT, BY
THE LEGAL REPRESENTATIVE OF THE ESTATE OR BY THE LEGATEE OF THE PARTICIPANT
UNDER THE WILL OF THE PARTICIPANT, FOR A PERIOD EXPIRING (I) AT SUCH TIME AS MAY
BE SPECIFIED BY THE BOARD AT OR AFTER GRANT, OR (II) IF NOT SPECIFIED BY THE
BOARD, THEN 12 MONTHS FROM THE DATE OF DEATH, OR (III) IF SOONER THAN THE
APPLICABLE PERIOD SPECIFIED UNDER (I) OR (II) ABOVE, UPON THE EXPIRATION OF THE
STATED TERM OF SUCH OPTION OR SAR.


 


(B)  TERMINATION BY REASON OF DISABILITY.  IF A PARTICIPANT’S SERVICE WITH THE
COMPANY OR ANY AFFILIATE TERMINATES BY REASON OF DISABILITY, ANY OPTION OR SAR
HELD BY SUCH PARTICIPANT MAY THEREAFTER BE EXERCISED BY THE PARTICIPANT OR HIS
PERSONAL REPRESENTATIVE, TO THE EXTENT IT WAS EXERCISABLE AT THE TIME OF
TERMINATION, OR ON SUCH ACCELERATED BASIS AS THE BOARD MAY DETERMINE AT OR AFTER
GRANT, FOR A PERIOD EXPIRING (I) AT SUCH TIME AS MAY BE SPECIFIED BY THE BOARD
AT OR AFTER GRANT, OR (II) IF NOT SPECIFIED BY THE BOARD, THEN 12 MONTHS FROM
THE DATE OF TERMINATION OF SERVICE, OR (III) IF SOONER THAN THE APPLICABLE
PERIOD SPECIFIED UNDER (I) OR (II) ABOVE, UPON THE EXPIRATION OF THE STATED TERM
OF SUCH OPTION OR SAR.


 


(C)  CAUSE.  IF A PARTICIPANT’S SERVICE WITH THE COMPANY OR ANY AFFILIATE IS
TERMINATED FOR CAUSE: (I) ANY OPTION OR SAR NOT ALREADY EXERCISED WILL BE
IMMEDIATELY AND AUTOMATICALLY FORFEITED AS OF THE DATE OF SUCH TERMINATION, AND
(II) ANY SHARES FOR WHICH THE COMPANY HAS NOT YET DELIVERED SHARE CERTIFICATES
WILL BE IMMEDIATELY AND AUTOMATICALLY FORFEITED AND THE COMPANY WILL REFUND TO
THE PARTICIPANT THE OPTION EXERCISE PRICE PAID FOR SUCH SHARES, IF ANY.


 


(D)  OTHER TERMINATION.  IF A PARTICIPANT’S SERVICE WITH THE COMPANY OR ANY
AFFILIATE TERMINATES FOR ANY REASON OTHER THAN DEATH, DISABILITY OR CAUSE, ANY
OPTION OR SAR HELD BY SUCH PARTICIPANT MAY THEREAFTER BE EXERCISED BY THE
PARTICIPANT, TO THE EXTENT IT WAS

 

8

--------------------------------------------------------------------------------


 


EXERCISABLE AT THE TIME OF SUCH TERMINATION, OR ON SUCH ACCELERATED BASIS AS THE
BOARD MAY DETERMINE AT OR AFTER GRANT, FOR A PERIOD EXPIRING (I) AT SUCH TIME AS
MAY BE SPECIFIED BY THE BOARD AT OR AFTER GRANT, OR (II) IF NOT SPECIFIED BY THE
BOARD, THEN 90 DAYS FROM THE DATE OF TERMINATION OF SERVICE, OR (III) IF SOONER
THAN THE APPLICABLE PERIOD SPECIFIED UNDER (I) OR (II) ABOVE, UPON THE
EXPIRATION OF THE STATED TERM OF SUCH OPTION OR SAR.


 


SECTION 8.  RESTRICTED STOCK.


 


(A)  ISSUANCE.  RESTRICTED STOCK MAY BE ISSUED EITHER ALONE OR IN CONJUNCTION
WITH OTHER AWARDS.  THE BOARD WILL DETERMINE THE TIME OR TIMES WITHIN WHICH
RESTRICTED STOCK MAY BE SUBJECT TO FORFEITURE, AND ALL OTHER CONDITIONS OF SUCH
AWARDS.  THE PURCHASE PRICE FOR RESTRICTED STOCK MAY, BUT NEED NOT, BE ZERO. 
THE PROSPECTIVE RECIPIENT OF AN AWARD OF RESTRICTED STOCK WILL NOT HAVE ANY
RIGHTS WITH RESPECT TO SUCH AWARD, UNLESS AND UNTIL SUCH RECIPIENT HAS DELIVERED
TO THE COMPANY AN EXECUTED AWARD AGREEMENT AND HAS OTHERWISE COMPLIED WITH THE
APPLICABLE TERMS AND CONDITIONS OF SUCH AWARD.


 


(B)  CERTIFICATES.  A SHARE CERTIFICATE WILL BE ISSUED IN CONNECTION WITH EACH
AWARD OF RESTRICTED STOCK.  SUCH CERTIFICATE WILL BE REGISTERED IN THE NAME OF
THE PARTICIPANT RECEIVING THE AWARD, AND WILL BEAR THE FOLLOWING LEGEND AND/OR
ANY OTHER LEGEND REQUIRED BY THIS PLAN, THE AWARD AGREEMENT OR BY APPLICABLE
LAW:


 

THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES REPRESENTED HEREBY ARE
SUBJECT TO THE TERMS AND CONDITIONS OF THE MOTHERS WORK, INC. 2005 EQUITY
INCENTIVE PLAN AND AN AWARD AGREEMENT ENTERED INTO BETWEEN [THE PARTICIPANT] AND
MOTHERS WORK, INC.  COPIES OF THAT PLAN AND AGREEMENT ARE ON FILE IN THE
PRINCIPAL OFFICES OF MOTHERS WORK, INC. AND WILL BE MADE AVAILABLE TO THE HOLDER
OF THIS CERTIFICATE WITHOUT CHARGE UPON REQUEST TO THE SECRETARY OF THE COMPANY.

 

Share certificates evidencing Restricted Stock will be held in custody by the
Company or in escrow by an escrow agent until the restrictions thereon have
lapsed.  As a condition to any Award of Restricted Stock, the Participant may be
required to deliver to the Company a share power, endorsed in blank, relating to
the Shares covered by such Award.

 


(C)  RESTRICTIONS AND CONDITIONS.  THE AWARD AGREEMENT EVIDENCING THE GRANT OF
ANY RESTRICTED STOCK WILL INCORPORATE THE FOLLOWING TERMS AND CONDITIONS AND
SUCH ADDITIONAL TERMS AND CONDITIONS, NOT INCONSISTENT WITH THE TERMS OF THE
PLAN, AS THE BOARD DEEMS APPROPRIATE IN ITS SOLE AND ABSOLUTE DISCRETION:


 


(I)            DURING A PERIOD COMMENCING WITH THE DATE OF AN AWARD OF
RESTRICTED STOCK AND ENDING AT SUCH TIME OR TIMES AS SPECIFIED BY THE BOARD (THE
“RESTRICTION PERIOD”), THE PARTICIPANT WILL NOT BE PERMITTED TO SELL, TRANSFER,
PLEDGE, ASSIGN OR OTHERWISE ENCUMBER RESTRICTED STOCK AWARDED UNDER THE PLAN. 
THE BOARD MAY CONDITION THE LAPSE OF

 

9

--------------------------------------------------------------------------------


 


RESTRICTIONS ON RESTRICTED STOCK UPON THE CONTINUED EMPLOYMENT OR SERVICE OF THE
RECIPIENT, THE ATTAINMENT OF SPECIFIED INDIVIDUAL OR CORPORATE PERFORMANCE
GOALS, OR SUCH OTHER FACTORS AS THE BOARD MAY DETERMINE, IN ITS SOLE AND
ABSOLUTE DISCRETION.


 


(II)           EXCEPT AS PROVIDED IN THIS PARAGRAPH (II) OR THE APPLICABLE AWARD
AGREEMENT, ONCE THE PARTICIPANT HAS BEEN ISSUED A CERTIFICATE OR CERTIFICATES
FOR RESTRICTED STOCK, THE PARTICIPANT WILL HAVE, WITH RESPECT TO THE RESTRICTED
STOCK, ALL OF THE RIGHTS OF A STOCKHOLDER OF THE COMPANY, INCLUDING THE RIGHT TO
VOTE THE SHARES, AND THE RIGHT TO RECEIVE ANY CASH DISTRIBUTIONS OR DIVIDENDS. 
THE BOARD, IN ITS SOLE DISCRETION, MAY REQUIRE CASH DISTRIBUTIONS OR DIVIDENDS
TO BE SUBJECTED TO THE SAME RESTRICTION PERIOD AS IS APPLICABLE TO THE
RESTRICTED STOCK WITH RESPECT TO WHICH SUCH AMOUNTS ARE PAID, OR, IF THE BOARD
SO DETERMINES, REINVESTED IN ADDITIONAL RESTRICTED STOCK TO THE EXTENT SHARES
ARE AVAILABLE UNDER SECTION 3(A) OF THE PLAN.  ANY DISTRIBUTIONS OR DIVIDENDS
PAID IN THE FORM OF SECURITIES WITH RESPECT TO RESTRICTED STOCK WILL BE SUBJECT
TO THE SAME TERMS AND CONDITIONS AS THE RESTRICTED STOCK WITH RESPECT TO WHICH
THEY WERE PAID, INCLUDING, WITHOUT LIMITATION, THE SAME RESTRICTION PERIOD.


 


(III)          SUBJECT TO THE PROVISIONS OF THE APPLICABLE AWARD AGREEMENT, IF A
PARTICIPANT’S SERVICE WITH THE COMPANY AND IT AFFILIATES TERMINATES PRIOR TO THE
EXPIRATION OF THE APPLICABLE RESTRICTION PERIOD, THE PARTICIPANT’S RESTRICTED
STOCK THAT THEN REMAINS SUBJECT TO FORFEITURE WILL THEN BE FORFEITED
AUTOMATICALLY.


 


(IV)          IF AND WHEN THE RESTRICTION PERIOD EXPIRES WITHOUT A PRIOR
FORFEITURE OF THE RESTRICTED STOCK SUBJECT TO SUCH RESTRICTION PERIOD (OR IF AND
WHEN THE RESTRICTIONS APPLICABLE TO RESTRICTED STOCK ARE REMOVED PURSUANT TO
SECTION 3(D) OR OTHERWISE), THE CERTIFICATES FOR SUCH SHARES WILL BE REPLACED
WITH NEW CERTIFICATES, WITHOUT THE RESTRICTIVE LEGENDS DESCRIBED IN
SECTION 8(B) APPLICABLE TO SUCH LAPSED RESTRICTIONS, AND SUCH NEW CERTIFICATES
WILL BE DELIVERED TO THE PARTICIPANT, THE PARTICIPANT’S REPRESENTATIVE (IF THE
PARTICIPANT HAS SUFFERED A DISABILITY), OR THE PARTICIPANT’S ESTATE OR HEIR (IF
THE PARTICIPANT HAS DIED).


 


SECTION 9.         RESTRICTED STOCK UNITS.  SUBJECT TO THE OTHER TERMS OF THE
PLAN, THE BOARD MAY GRANT RESTRICTED STOCK UNITS TO ELIGIBLE INDIVIDUALS AND MAY
IMPOSE CONDITIONS ON SUCH UNITS AS IT MAY DEEM APPROPRIATE.  EACH RESTRICTED
STOCK UNIT SHALL BE EVIDENCED BY AN AWARD AGREEMENT IN THE FORM THAT IS APPROVED
BY THE BOARD AND THAT IS NOT INCONSISTENT WITH THE TERMS AND CONDITIONS OF THE
PLAN.  EACH RESTRICTED STOCK UNIT WILL REPRESENT A RIGHT TO RECEIVE FROM THE
COMPANY, UPON FULFILLMENT OF ANY APPLICABLE CONDITIONS, AN AMOUNT EQUAL TO THE
FAIR MARKET VALUE (AT THE TIME OF THE DISTRIBUTION) OF ONE SHARE.  DISTRIBUTIONS
MAY BE MADE IN CASH AND/OR SHARES.  ALL OTHER TERMS GOVERNING RESTRICTED STOCK
UNITS, SUCH AS VESTING, TIME AND FORM OF PAYMENT AND TERMINATION OF UNITS SHALL
BE SET FORTH IN THE APPLICABLE AWARD AGREEMENT.


 


SECTION 10.                       PERFORMANCE AWARDS.


 


(A)  PERFORMANCE AWARDS GENERALLY. THE BOARD MAY GRANT PERFORMANCE AWARDS IN
ACCORDANCE WITH THIS SECTION 10.  PERFORMANCE AWARDS MAY BE DENOMINATED AS A
NUMBER OF SHARES, OR SPECIFIED NUMBER OF OTHER AWARDS (OR A COMBINATION THEREOF)
WHICH MAY BE EARNED UPON ACHIEVEMENT OR SATISFACTION OF PERFORMANCE CONDITIONS
SPECIFIED BY THE BOARD.  IN ADDITION, THE BOARD MAY SPECIFY THAT ANY OTHER AWARD
SHALL CONSTITUTE A PERFORMANCE AWARD BY CONDITIONING THE VESTING OR SETTLEMENT
OF THE AWARD UPON THE ACHIEVEMENT OR SATISFACTION OF SUCH

 

10

--------------------------------------------------------------------------------


 


PERFORMANCE CONDITIONS AS MAY BE SPECIFIED BY THE BOARD.  SUBJECT TO
SECTION 10(B), THE BOARD MAY USE SUCH BUSINESS CRITERIA OR OTHER MEASURES OF
PERFORMANCE AS IT MAY DEEM APPROPRIATE IN ESTABLISHING THE RELEVANT PERFORMANCE
CONDITIONS AND MAY, IN ITS DISCRETION, ADJUST SUCH CRITERIA FROM TIME TO TIME.


 


(B)  QUALIFIED PERFORMANCE-BASED COMPENSATION UNDER SECTION 162(M).  PERFORMANCE
AWARDS INTENDED TO CONSTITUTE “QUALIFIED PERFORMANCE-BASED COMPENSATION” UNDER
SECTION 162(M) OF THE CODE WILL BE GRANTED BY THE COMMITTEE AND WILL BE SUBJECT
TO THE TERMS OF THIS SECTION 10(B).


 


(I)            SPECIFIED BUSINESS CRITERIA.  THE GRANT, VESTING AND/OR
SETTLEMENT OF A PERFORMANCE AWARD SUBJECT TO THIS SECTION 10(B) WILL BE
CONTINGENT UPON ACHIEVEMENT OF ONE OR MORE OF THE FOLLOWING BUSINESS CRITERIA
(SUBJECT TO ADJUSTMENT IN ACCORDANCE WITH SECTION 10(B)(II), BELOW):


 

(A)          THE ATTAINMENT OF CERTAIN TARGET LEVELS OF, OR A SPECIFIED
PERCENTAGE INCREASE IN: REVENUES, INCOME BEFORE TAXES AND EXTRAORDINARY ITEMS,
NET INCOME, OPERATING INCOME, EARNINGS BEFORE INCOME TAX, EARNINGS BEFORE
INTEREST, TAXES, DEPRECIATION AND AMORTIZATION, EARNING PER SHARE, AFTER-TAX OR
PRE-TAX PROFITS, OPERATIONAL CASH FLOW, RETURN ON CAPITAL EMPLOYED OR RETURNED
ON INVESTED CAPITAL, AFTER-TAX OR PRE-TAX RETURN ON STOCKHOLDERS’ EQUITY, THE
PRICE OF THE COMPANY’S COMMON STOCK OR A COMBINATION OF THE FOREGOING;

 

(B)           THE ACHIEVEMENT OF A CERTAIN LEVEL OF, REDUCTION OF, OR OTHER
SPECIFIED OBJECTIVES WITH REGARD TO LIMITING THE LEVEL OF INCREASE IN, THE
COMPANY’S BANK DEBT OR OTHER PUBLIC OR PRIVATE DEBT OR FINANCIAL OBLIGATIONS;

 

(C)           THE ATTAINMENT OF A CERTAIN LEVEL OF, REDUCTION OF, OR OTHER
SPECIFIED OBJECTIVES WITH REGARD TO LIMITING THE LEVEL IN OR INCREASE IN ALL OR
A PORTION OF CONTROLLABLE EXPENSES OR COSTS OR OTHER EXPENSES OR COSTS; AND/OR

 

(D)          ANY OTHER OBJECTIVE BUSINESS CRITERIA THAT WOULD NOT CAUSE AN AWARD
TO FAIL TO CONSTITUTE “QUALIFIED PERFORMANCE-BASED COMPENSATION” UNDER
SECTION 162(M) OF THE CODE.

 

PERFORMANCE GOALS MAY BE ESTABLISHED ON A COMPANY-WIDE BASIS OR WITH RESPECT TO
ONE OR MORE BUSINESS UNITS, DIVISIONS, AFFILIATES, OR PRODUCTS; AND IN EITHER
ABSOLUTE TERMS OR RELATIVE TO THE PERFORMANCE OF ONE OR MORE COMPARABLE
COMPANIES OR AN INDEX COVERING MULTIPLE COMPANIES.  THE PERFORMANCE GOALS FOR A
PARTICULAR PERFORMANCE PERIOD NEED NOT BE THE SAME FOR ALL PARTICIPANTS.

 


(II)           ADJUSTMENTS TO PERFORMANCE GOALS.  THE COMMITTEE MAY PROVIDE, AT
THE TIME PERFORMANCE GOALS ARE ESTABLISHED IN ACCORDANCE WITH SECTION 10(B)(I)
THAT ADJUSTMENTS WILL BE MADE TO THOSE PERFORMANCE GOALS TO TAKE INTO ACCOUNT,
IN ANY OBJECTIVE MANNER SPECIFIED BY THE COMMITTEE, THE IMPACT OF ONE OR MORE OF
THE FOLLOWING: (A) GAIN OR LOSS FROM ALL OR CERTAIN CLAIMS AND/OR LITIGATION AND
INSURANCE RECOVERIES, (B) THE IMPAIRMENT OF TANGIBLE OR INTANGIBLE ASSETS,
(C) STOCK-BASED COMPENSATION EXPENSE, (D) EXTRAORDINARY, UNUSUAL OR INFREQUENTLY
OCCURRING EVENTS

 

11

--------------------------------------------------------------------------------


 


REPORTED IN THE COMPANY’S PUBLIC FILINGS, (E) RESTRUCTURING ACTIVITIES REPORTED
IN THE COMPANY’S PUBLIC FILINGS, (F) INVESTMENTS, DISPOSITIONS OR ACQUISITIONS,
(G) LOSS FROM THE DISPOSAL OF CERTAIN ASSETS, (H) GAIN OR LOSS FROM THE EARLY
EXTINGUISHMENT, REDEMPTION, OR REPURCHASE OF DEBT, (I) CASH OR NON-CASH CHARGES
RELATED TO STORE CLOSING EXPENSES, (J) CHANGES IN ACCOUNTING PRINCIPLES, OR
(K) ANY OTHER ITEM, EVENT OR CIRCUMSTANCE THAT WOULD NOT CAUSE AN AWARD TO FAIL
TO CONSTITUTE “QUALIFIED PERFORMANCE-BASED COMPENSATION” UNDER SECTION 162(M) OF
THE CODE.  AN ADJUSTMENT DESCRIBED IN THIS SECTION 10(B)(II) MAY RELATE TO THE
COMPANY OR TO ANY SUBSIDIARY, DIVISION OR OTHER OPERATIONAL UNIT OF THE COMPANY
OR ITS AFFILIATES, AS DETERMINED BY THE COMMITTEE AT THE TIME THE PERFORMANCE
GOALS ARE ESTABLISHED.  ANY ADJUSTMENT SHALL BE DETERMINED IN ACCORDANCE WITH
GENERALLY ACCEPTED ACCOUNTING PRINCIPLES AND STANDARDS, UNLESS SUCH OTHER
OBJECTIVE METHOD OF MEASUREMENT IS DESIGNATED BY THE COMMITTEE AT THE TIME
PERFORMANCE OBJECTIVES ARE ESTABLISHED.  IN ADDITION, ADJUSTMENTS WILL BE MADE
AS NECESSARY TO ANY PERFORMANCE CRITERIA RELATED TO THE COMPANY’S STOCK TO
REFLECT CHANGES IN CORPORATE CAPITALIZATION, INCLUDING A RECAPITALIZATION, STOCK
SPLIT OR COMBINATION, STOCK DIVIDEND, SPIN-OFF, MERGER, REORGANIZATION OR OTHER
SIMILAR EVENT OR TRANSACTION AFFECTING THE COMPANY’S STOCK.


 


(C)  OTHER TERMS OF PERFORMANCE AWARDS.  THE BOARD MAY SPECIFY OTHER TERMS
PERTINENT TO A PERFORMANCE AWARD IN THE APPLICABLE AWARD AGREEMENT, INCLUDING
TERMS RELATING TO THE TREATMENT OF THAT AWARD IN THE EVENT OF A CHANGE IN
CONTROL PRIOR TO THE END OF THE APPLICABLE PERFORMANCE PERIOD.


 


SECTION 11.                       AMENDMENTS AND TERMINATION.  THE BOARD MAY
AMEND, ALTER OR DISCONTINUE THE PLAN AT ANY TIME.  HOWEVER, EXCEPT AS OTHERWISE
PROVIDED IN SECTION 3, NO AMENDMENT, ALTERATION OR DISCONTINUATION WILL BE MADE
WHICH WOULD IMPAIR THE RIGHTS OF A PARTICIPANT WITH RESPECT TO AN AWARD WITHOUT
THAT PARTICIPANT’S CONSENT OR WHICH, WITHOUT THE APPROVAL OF SUCH AMENDMENT
WITHIN 365 DAYS OF ITS ADOPTION BY THE BOARD BY THE COMPANY’S STOCKHOLDERS IN A
MANNER CONSISTENT WITH TREAS. REG. § 1.422-3, WOULD: (I) INCREASE THE TOTAL
NUMBER OF SHARES RESERVED FOR ISSUANCE HEREUNDER, OR (II) CHANGE THE PERSONS OR
CLASS OF PERSONS ELIGIBLE TO RECEIVE AWARDS.


 


SECTION 12.                       GENERAL PROVISIONS.


 


(A)  THE BOARD MAY REQUIRE EACH PARTICIPANT TO REPRESENT TO AND AGREE WITH THE
COMPANY IN WRITING THAT THE PARTICIPANT IS ACQUIRING SECURITIES OF THE COMPANY
FOR INVESTMENT PURPOSES AND WITHOUT A VIEW TO DISTRIBUTION THEREOF AND AS TO
SUCH OTHER MATTERS AS THE BOARD BELIEVES ARE APPROPRIATE.


 


(B)  ALL CERTIFICATES FOR SHARES OR OTHER SECURITIES DELIVERED UNDER THE PLAN
WILL BE SUBJECT TO SUCH SHARE-TRANSFER ORDERS AND OTHER RESTRICTIONS AS THE
BOARD MAY DEEM ADVISABLE UNDER THE RULES, REGULATIONS AND OTHER REQUIREMENTS OF
THE SECURITIES ACT OF 1933, AS AMENDED, THE EXCHANGE ACT, ANY STOCK EXCHANGE
UPON WHICH THE SHARES ARE THEN LISTED, AND ANY OTHER APPLICABLE FEDERAL OR STATE
SECURITIES LAW, AND THE BOARD MAY CAUSE A LEGEND OR LEGENDS TO BE PUT ON ANY
SUCH CERTIFICATES TO MAKE APPROPRIATE REFERENCE TO SUCH RESTRICTIONS.

 

12

--------------------------------------------------------------------------------


 


(C)  NOTHING CONTAINED IN THE PLAN WILL PREVENT THE BOARD FROM ADOPTING OTHER OR
ADDITIONAL COMPENSATION ARRANGEMENTS, SUBJECT TO STOCKHOLDER APPROVAL IF SUCH
APPROVAL IS REQUIRED.


 


(D)  NEITHER THE ADOPTION OF THE PLAN NOR THE EXECUTION OF ANY DOCUMENT IN
CONNECTION WITH THE PLAN WILL: (I) CONFER UPON ANY EMPLOYEE OF THE COMPANY OR AN
AFFILIATE ANY RIGHT TO CONTINUED EMPLOYMENT OR ENGAGEMENT WITH THE COMPANY OR
SUCH AFFILIATE, OR (II) INTERFERE IN ANY WAY WITH THE RIGHT OF THE COMPANY OR
SUCH AFFILIATE TO TERMINATE THE EMPLOYMENT OF ANY OF ITS EMPLOYEES AT ANY TIME.


 


(E)  NO LATER THAN THE DATE AS OF WHICH AN AMOUNT FIRST BECOMES INCLUDIBLE IN
THE GROSS INCOME OF THE PARTICIPANT FOR FEDERAL INCOME TAX PURPOSES WITH RESPECT
TO ANY AWARD UNDER THE PLAN, THE PARTICIPANT WILL PAY TO THE COMPANY, OR MAKE
ARRANGEMENTS SATISFACTORY TO THE COMPANY REGARDING THE PAYMENT OF, ANY FEDERAL,
STATE OR LOCAL TAXES OF ANY KIND REQUIRED BY LAW TO BE WITHHELD WITH RESPECT TO
SUCH AMOUNT.  UNLESS OTHERWISE DETERMINED BY THE BOARD, THE MINIMUM REQUIRED
WITHHOLDING OBLIGATIONS MAY BE SETTLED WITH SHARES, INCLUDING SHARES THAT ARE
PART OF THE AWARD THAT GIVES RISE TO THE WITHHOLDING REQUIREMENT.  THE
OBLIGATIONS OF THE COMPANY UNDER THE PLAN WILL BE CONDITIONED ON SUCH PAYMENT OR
ARRANGEMENTS AND THE COMPANY WILL HAVE THE RIGHT TO DEDUCT ANY SUCH TAXES FROM
ANY PAYMENT OF ANY KIND OTHERWISE DUE TO THE PARTICIPANT.


 


SECTION 13.                       EFFECTIVE DATE OF PLAN.  SUBJECT TO THE
APPROVAL OF THE PLAN BY THE COMPANY’S STOCKHOLDERS WITHIN 12 MONTHS OF THE
PLAN’S ADOPTION BY THE BOARD, THE PLAN WILL BECOME EFFECTIVE ON THE DATE THAT IT
IS ADOPTED BY THE BOARD.


 


SECTION 14.                       TERM OF PLAN.  THE PLAN WILL CONTINUE IN
EFFECT UNTIL TERMINATED IN ACCORDANCE WITH SECTION 11; PROVIDED, HOWEVER, THAT
NO INCENTIVE STOCK OPTION WILL BE GRANTED HEREUNDER ON OR AFTER THE 10TH
ANNIVERSARY OF THE DATE OF STOCKHOLDER APPROVAL OF THE PLAN (OR, IF THE
STOCKHOLDERS APPROVE AN AMENDMENT THAT INCREASES THE NUMBER OF SHARES SUBJECT TO
THE PLAN, THE 10TH ANNIVERSARY OF THE DATE OF SUCH APPROVAL); BUT PROVIDED
FURTHER, THAT INCENTIVE STOCK OPTIONS GRANTED PRIOR TO SUCH 10TH ANNIVERSARY MAY
EXTEND BEYOND THAT DATE.


 


SECTION 15.                       INVALID PROVISIONS.  IN THE EVENT THAT ANY
PROVISION OF THIS PLAN IS FOUND TO BE INVALID OR OTHERWISE UNENFORCEABLE UNDER
ANY APPLICABLE LAW, SUCH INVALIDITY OR UNENFORCEABILITY WILL NOT BE CONSTRUED AS
RENDERING ANY OTHER PROVISIONS CONTAINED HEREIN AS INVALID OR UNENFORCEABLE, AND
ALL SUCH OTHER PROVISIONS WILL BE GIVEN FULL FORCE AND EFFECT TO THE SAME EXTENT
AS THOUGH THE INVALID OR UNENFORCEABLE PROVISION WAS NOT CONTAINED HEREIN.


 


SECTION 16.                       GOVERNING LAW.  THE PLAN AND ALL AWARDS
GRANTED HEREUNDER WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
AND JUDICIAL DECISIONS OF THE COMMONWEALTH OF PENNSYLVANIA, WITHOUT REGARD TO
THE APPLICATION OF THE PRINCIPLES OF CONFLICTS OF LAWS.

 

13

--------------------------------------------------------------------------------


 


SECTION 17.                       BOARD ACTION.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY SET FORTH IN THE PLAN, ANY AND ALL ACTIONS OF THE BOARD OR COMMITTEE,
AS THE CASE MAY BE, TAKEN UNDER OR IN CONNECTION WITH THE PLAN AND ANY
AGREEMENTS, INSTRUMENTS, DOCUMENTS, CERTIFICATES OR OTHER WRITINGS ENTERED INTO,
EXECUTED, GRANTED, ISSUED AND/OR DELIVERED PURSUANT TO THE TERMS HEREOF, WILL BE
SUBJECT TO AND LIMITED BY ANY AND ALL VOTES, CONSENTS, APPROVALS, WAIVERS OR
OTHER ACTIONS OF ALL OR CERTAIN STOCKHOLDERS OF THE COMPANY OR OTHER PERSONS
REQUIRED BY:


 


(A)  THE COMPANY’S CERTIFICATE OF INCORPORATION (AS THE SAME MAY BE AMENDED
AND/OR RESTATED FROM TIME TO TIME);


 


(B)  THE COMPANY’S BYLAWS (AS THE SAME MAY BE AMENDED AND/OR RESTATED FROM TIME
TO TIME); AND


 


(C)  ANY OTHER AGREEMENT, INSTRUMENT, DOCUMENT OR WRITING NOW OR HEREAFTER
EXISTING, BETWEEN OR AMONG THE COMPANY AND ITS STOCKHOLDERS OR OTHER PERSONS (AS
THE SAME MAY BE AMENDED FROM TIME TO TIME).


 


SECTION 18.                       NOTICES.  ANY NOTICE TO BE GIVEN TO THE
COMPANY PURSUANT TO THE PROVISIONS OF THIS PLAN MUST BE GIVEN IN WRITING AND
ADDRESSED, IF TO THE COMPANY, TO ITS PRINCIPAL EXECUTIVE OFFICE TO THE ATTENTION
OF ITS CHIEF FINANCIAL OFFICER (OR SUCH OTHER PERSON AS THE COMPANY MAY
DESIGNATE IN WRITING FROM TIME TO TIME), AND, IF TO A PARTICIPANT, TO THE
ADDRESS CONTAINED IN THE COMPANY’S PERSONNEL FILES, OR AT SUCH OTHER ADDRESS AS
THAT PARTICIPANT MAY HEREAFTER DESIGNATE IN WRITING TO THE COMPANY.  ANY SUCH
NOTICE WILL BE DEEMED DULY GIVEN: IF DELIVERED PERSONALLY OR VIA RECOGNIZED
OVERNIGHT DELIVERY SERVICE, ON THE DATE AND AT THE TIME SO DELIVERED; IF SENT
VIA TELECOPIER OR EMAIL, ON THE DATE AND AT THE TIME TELECOPIED OR EMAILED WITH
CONFIRMATION OF DELIVERY; OR, IF MAILED, FIVE (5) DAYS AFTER THE DATE OF MAILING
BY REGISTERED OR CERTIFIED MAIL.

 

14

--------------------------------------------------------------------------------